UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6802


KUPENDA YOUNG,

                  Petitioner – Appellant,

             v.

GENE JOHNSON, Department of Corrections,

                  Respondent – Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:08-CV-00339-RAJ-TEM)


Submitted:    August 26, 2009                 Decided: September 3, 2009


Before TRAXLER,     Chief   Judge,   and   GREGORY   and   SHEDD,   Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Kupenda Young, Appellant Pro Se.    Leah A. Darron, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kupenda   Young      seeks       to     appeal      the   district      court’s

order accepting the recommendation of the magistrate judge and

dismissing as untimely his 28 U.S.C. § 2254 (2006) petition.

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.                           28 U.S.C. § 2253(c)(1)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.      § 2253(c)(2)       (2006).             A   prisoner         satisfies      this

standard    by    demonstrating        that          reasonable       jurists       would   find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling      by     the      district           court        is     likewise         debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84    (4th    Cir.   2001).           We    have    independently          reviewed      the

record    and     conclude     that       Young       has    not      made    the    requisite

showing.       Accordingly, we deny Young’s motion for transcripts at

government       expense,    deny     a    certificate           of    appealability,        and

dismiss the appeal.            We dispense with oral argument because the

facts    and     legal   contentions           are    adequately         presented     in    the

materials      before    the    court          and    argument        would    not    aid   the

decisional process.

                                                                                     DISMISSED

                                                2